Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 18 May 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best and dearest friend.
Washington May 18 1806

I am much disappointed at your Sisters not having accompanied you to Boston, having flatter’d myself with a hope that her society would have proven a great compensation for the loss of your wife and Children but I admire her resolution it was almost impossible for her to leave the Col. at so critical a period of his affairs—Mr. Hellen who is again in Baltimore return’d last Sunday and staid here three days he says this affair is very much talked of and the conduct of the great folks very much disapproved that General S.  has become so extremely unpopular that he could not procure a vote in his own state that he is to be put up for Vice President with Mr. Maddison—Mr. Pinkney sails for England this day. he goes as permanent Minister and Mr. Monroe returns he told Mr. H he would not have accepted the appointment on any other terms he came down for his last instructions last Sunday and return’d to Baltimore on Thursday the last dispatches which arrived from England are said to be so concilliatory it is perfectly unnecessary to send any one to settle the differences.
Mr. Merry recieved his letters of recal three days since but does not quit this place untill the arrival of Lord Selkirk who I understand comes on a matrimonial expedition he has long been much attached to the celebrated Miss Keene niece of Mrs. Lenox who it is said refused him in London, it is good nature’dly supposed on account of his poverty. If there is any truth in the report the difficulty will be in a great measure removed by his appointment and I suppose we shall have her here as Lady Selkirk in which case he may put the theory of one of the persons to whom you allude into practice and benefit the world by throwing some new lights upon the treaties to which I refer and which you will remember hearing discussed. this certainly will give ample employment to a philosophical imagination and we may expect some wonderful discoveries for the general advantage of mankind—
Mrs. Merry says she thinks he must be a poor sort of a Lord who would come in a merchant Vessel and so far to seek a wife and she hopes the Americans will find the airs of one of their own Country women more supportable than those of a Foreigner Foster remains attached to the Legation he says he has not been in this country half long enough should Lord Selkirk not arrive soon Mrs. Merry intends passing another winter in this Country—
Poor Betsey Stodart has met with a cruel disappointment owing to want of men they cannot send the frigates out and Dr. Bullace stays here by which means Doctor Hewel loses his place and cannot be married
I am rejoiced to hear that the Children are in such perfect health though foolish enough to be rry for any change that takes place in them untill I see them John has knocked displaced my poor George I fear and I much wish you could have him with you however on this subject you must be the best judge—
Adieu my best friend I have found the Book among your papers and the Messenger has at length taken your Papers to Bind I enclose you a bill of Lading for the Trunk my health is as good as I can expect but I am so heavy and my feet swell so I cannot walk out and take sufficient exercise for which I am told by the wise ones I shall suffer Adieu see our dear Babes often and think often of her whose every hope of happiness depends on your affection

L C Adams The Silk is to be dyed a good purple I will thank your Sister T B to ask Hetty for my net Silk Handkerchief and get it dyed Black I left at our house in Quincy—